UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TERRY LYNN ENNIS, ;
:Civil Action No. 3:19-CV-291
Plaintiff, :
(JUDGE MARIANI)
V. :(Magistrate Judge Carlson)
ANDREW SAUL,

Commissioner of Social Security,’

Defendant.

 

( ORDER
AND NOW, THIS c 5 DAY OF NOVEMBER 2019, upon review of

Magistrate Judge Carlson's Report and Recommendation (“R&R”) (Doc. 14) for clear error
or manifest injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 14) is ADOPTED for the reasons set forth therein;

2. Plaintiffs Appeal is DENIED;

3. The Commissioner of Social Security's decision is AFFIRMED;

4. The Clerk of Court is directed to CLOSE this case.

  

MUA

 

Robert B-Mariani
United States District Judge

 

1 Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure and 42 U.S.C. § 405(g),
Commissioner Andrew Saul is automatically substituted as the named defendant in place of the former
Acting Commissioner of Social Security, Nancy A. Berryhill. See Fed. R. Civ. P. 25(d) (“An action does not
abate when a public officer who is a party in an official capacity dies, resigns, or otherwise ceases to hold
office while the action is pending. The officer's successor is automatically substituted as a party’).

 
